Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 10 September 1814
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Sep 10th. 1814

I am sorry you did not find time to write me a line—reports are so various, & calamitous that it keeps me in constant agitation of mind—I am distressed for my country, & for my dear Boston friends, who I hear are moving as fast as they can find an asylum—I wanted, & intended to have written to my dear Son, & Mrs Foster, but I have been obliged this week to go to Newbury, & have been to Exeter, upon business, & have not had a moments time—I will thank you to tell Mrs Foster, that if I can be of any service, by taking some of here Children, I shall be glad to do it—or any thing that is in my power to do for her in this time of alarm, & danger—I suppose my Son, trembles for his beloved Atheneum, as well as for other dear Objects
Do you my Sister, confides in the President, & yourself safe in your own Mansion?—pray let me hear soon from you—
Our Men are draughted this morning to go to Portsmouth—may Heaven preserve us from our own turbulent Passions, & unite us, not in criminating each other—but give us wisdom, & strength to extricate ourselves & Country from the calamities we are now suffering—
adieu—adieu dear Sister, may we live to meet, & see better days—the mail is coming— / ever Your affectionate

E P—